—Appeal by defendant from a judgment of the County Court, Nassau County (Dunne, J.), rendered August 17, 1992, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly denied the defendant’s motion to withdraw his guilty plea without conducting an evidentiary hearing (see, People v Tinsley, 35 NY2d 926; People v Alicea, 191 AD2d 702). Appellate review of the claim of excessive sentence was effectively waived by the defendant as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Sea-berg, 74 NY2d 1). We have, however examined the defendant’s contention that the sentence was excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.